United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, DETROIT NETWORK )
DISTRIBUTION CENTER, Allen Park, MI,
)
Employer
)
__________________________________________ )
A.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1555
Issued: December 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 13, 2015 appellant filed a timely appeal of an April 10, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left wrist
condition due to factors of her federal employment.
FACTUAL HISTORY
On February 9, 2015 appellant, then a 30-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that she developed tendinitis of the left wrist due to
1

5 U.S.C. § 8101 et seq.

“repetitive movement on a daily basis while sorting oversized packages.” She indicated that the
injury occurred on June 7, 2014.
Dr. Heidi R. Kemmer, an osteopath, examined appellant on February 9, 2015 and
diagnosed wrist tenosynovitis. Appellant provided a history to Dr. Kemmer of pain in the left
wrist on February 7, 2015 while separating packages at work and of left wrist injury on
February 9, 2015. Dr. Kemmer provided work restrictions. Appellant submitted notes from
Ronald E. Lambert, a physician assistant, and notes from Emily E. Elant, a physical therapist.
In a letter dated February 25, 2015, OWCP requested additional factual and medical
evidence in support of appellant’s claim and afforded 30 days for a response. It provided
appellant with the definitions of occupational disease and traumatic injury and asked her to
determine, based on these definitions, which type of claim she was filing.
The employing establishment provided appellant with an authorization for examination
and/or treatment (Form CA-16) on February 18, 2015 which was signed by the physician
assistant, Mr. Lambert. Appellant also submitted duty status reports CA-17 forms dated
February 17 and 27, 2015 signed by Mr. Lambert.
Appellant provided a statement listing her employment duties of moderate to heavy
lifting and carrying of sacks of mail and parcels. She described lifting oversized packages
weighing between 25 and 75 pounds continuously for 10 to 12 hours a day for 6 days a week.
Appellant confirmed that she was claiming an occupational disease.
Dr. Angela Schultz, a Board-certified family practitioner, described appellant’s condition
on February 8, 2015 as “left wrist pain after lifting packages at work.” She reported that
appellant denied any specific trauma to her hand. Dr. Schultz diagnosed left wrist sprain and
provided work restrictions. She opined, “This patient’s injury and pain was a direct result of
lifting a package at work. [Appellant] did not state she had any significant pain immediately
prior to the injury.”
By decision dated April 10, 2015, OWCP denied appellant’s claim, finding that she had
not established a causal relationship between her diagnosed condition and her implicated job
duties. It found that appellant had not submitted the necessary medical evidence providing
reasoning describing the relationship between appellant’s diagnosed condition and her
employment.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
2

After OWCP’s April 10, 2015 decision, appellant submitted additional evidence. As OWCP did not consider
this evidence in reaching a final decision, the Board may not consider it for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).
3

5 U.S.C. §§ 8101-8193.

2

FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”6 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.7
ANALYSIS
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish a causal relationship between her diagnosed condition of left wrist sprain and her
implicated employment duties.
Appellant filed a claim for a traumatic injury on February 9, 2015, but later clarified that
she believed that her left wrist sprain was due to employment duties for a period longer than a
single workday or shift. She attributed her condition to lifting oversized packages weighing
between 25 and 75 pounds continuously for 10 to 12 hours a day 6 days a week as a mail
processing clerk. The Board finds that OWCP properly developed appellant’s claim as an
occupational disease.
The Board further finds that the medical evidence consisting of reports from
Drs. Kemmer and Schultz are not sufficiently detailed and well reasoned to establish appellant’s
occupational disease claim. Dr. Kemmer did not describe appellant’s implicated employment
duties over a period of time, instead indicating that appellant developed left wrist pain on
February 9, 2015 while lifting packages at work. She diagnosed left wrist tenosynovitis and did

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(q).

7

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

not offer a clear opinion whether she believed that this condition was due to appellant’s
employment duties.
Dr. Schultz diagnosed left wrist sprain, and noted that appellant attributed her left wrist
pain to lifting packages at work. She concluded, “This patient’s injury and pain was a direct
result of lifting a package at work.” This report, although supportive, does not clearly describe
appellant’s employment duties of lifting heavy packages on a daily basis and does not provide
any explanation of why and how those duties caused the diagnosed condition. Without medical
reasoning explaining the nature of the relationship between appellant’s established work duties
and her diagnosed condition, this report is not sufficient to meet appellant’s burden of proof.
The reports of Mr. Lambert, the physician assistant, and Ms. Elant, a physical therapist,
do not constitute medical evidence as physical therapists8 and physician assistants9 are not
considered physicians under FECA. As neither Mr. Lambert nor Ms. Elant is a physician, their
notes do not constitute competent medical evidence and cannot meet appellant’s burden of proof
to establish her occupational disease claim.10
The Board notes that the employing establishment issued a Form CA-16 authorization for
medical treatment on February 18, 2015. Where an employing establishment properly executes a
Form CA-16, which authorizes medical treatment as a result of an employee’s claim for an
employment-related injury, the Form CA-16 creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of
the action taken on the claim.11 The period for which treatment is authorized by a Form CA-16
is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.12 In this
case, it is unclear whether OWCP paid for the cost of appellant’s examinations. On return of the
case record, OWCP should further address the issue.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses, and physical
therapists are not competent to render a medical opinion under FECA); 5 .U.S.C § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).
9

D.S., Docket No. 15-0821 (issued July 2, 2015).

10

F.D., Docket No. 15-0868 (issued August 10, 2015).

11

Tracey P. Spillane, 54 ECAB 608 (2003); A.B., Docket No. 15-1002 (issued August 14, 2015).

12

20 C.F.R. § 10.300(c).

13

Spillane, supra note 11.

4

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a left wrist
condition due to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

